UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-1807


In re: LARRY FELENTISE RAMBERT,

                      Movant.



                  On Petition for Writ of Mandamus
                         (5:14-hc-02219-BO)


Submitted:   November 17, 2016             Decided:    November 21, 2016


Before GREGORY,    Chief   Judge,   and   MOTZ   and   TRAXLER,   Circuit
Judges.


Petition denied by unpublished per curiam opinion.


Larry Felentise Rambert, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Larry Felentise Rambert petitions for a writ of mandamus,

alleging that the district court has unduly delayed in ruling on

various    pending     cases.         He   seeks    an    order    from       this   court

directing the district court and state court to act.                             We find

the present record does not reveal undue delay in the district

court.        In   addition,     we   do   not     have    jurisdiction         to   grant

mandamus relief against state officials.                    Accordingly, we grant

leave    to    proceed     in    forma     pauperis       and   deny    the     mandamus

petition.      We dispense with oral argument because the facts and

legal    contentions       are   adequately        presented      in    the    materials

before    this     court   and   argument       would     not   aid    the    decisional

process.



                                                                       PETITION DENIED




                                            2